153 F.3d 726
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William E. COOPER, Petitioner-Appellant,v.Michael V. PUGH, Respondent-Appellee.
No. 98-1084.
United States Court of Appeals, Tenth Circuit.
July 13, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
JOHN C. PORFILIO, C.J.


3
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
The district court properly concluded appellant failed to demonstrate theinadequacy of the remedy available to him under 28 U.S.C. § 2255.  We AFFIRM for the reasons stated by the district court in its order of dismissal.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3